Case 2:16-cv-06098 Document 342 Filed 10/09/18 Page 1 of 3 PagelD #: 3302

‘stern nieneaquary pease» eect a MATEO

 

    
  
 
 

AVTiotd
Ee

No suck

Aiwhegs —
_ Rehury fe FOC

 

oS
o ve
fof 2% FS o
=a 2 FS
wok OF tty
fy, wet i 3a
& = 238
ty SOS
af . & ies
a Se @? ieee
we & i Gas
be od q BOG 2
nf oe TA Ae we
BOS
oO
8 .

 

 

Craig Averch

St Malt Street-
Suite 4100"
Dallas-TX 66202--~

 

OFFICIAL BUSINESS

3°
5
um
28
x >
u 3
ig
& 6
<e
w= tf
2
Zz
22
6 Uv
%

CLERK, UNITED STATES DISTRICT COURT
ROBERT C. BYRD U.S. COURTHOUSE
Case 2:16-cv-06098 Document 342 Filed 10/09/18 Page 2 of 3 PagelD #: 3303

Craig Averch

WEIL GOTSHAL & MANGES
901 West Main Street

Suite 4100

Dallas TX 65202

 

2:16cv06098

 
Case 2:16-cv-06098 Document 342 Filed 10/09/18 Page 3 of 3 PagelD #: 3304
Case 2:16-cv-06098 Document 217 Filed 08/17/18 Page 1 of 1 PagelD #: 1741

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION

BLUESTONE COAL CORPORATION, et al.,

Plaintiffs,
V. CIVIL ACTION NO. 2:16-cv-06098
DOUBLE-BONUS MINING COMPANY, et al.,

Defendants.

ORDER

Pending before the Court is Defendant C&J Well Services, Inc.’s motion to extend time to
respond to the motion for reconsideration. (ECF No. 211.) For reasons appearing to the Court,
the Court GRANTS the motion to extend time. Defendant C&J Well Services, Inc.’s response is
due no later than September 4, 2018, and any reply shall be due no later than September 11, 2018.

IT ISSO ORDERED.

The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any
unrepresented party.

ENTER: August 17, 2018

 

 
